 



Exhibit 10.20
LICENSE AGREEMENT
          This Agreement is by and between The Topps Company, Inc. with offices
at One Whitehall Street, New York, NY 10004-2109 (hereinafter “Licensee”), and
NATIONAL FOOTBALL LEAGUE PLAYERS ASSOCIATION, a corporation with offices at 2021
L Street, N.W., Suite 600, Washington, D.C., 20036 (hereinafter “NFLPA” or
“Licensor”). This Agreement shall be effective as of March 1, 2004.
1. REPRESENTATIONS.
     (A) NFLPA represents that the NFLPA has been duly appointed and is acting
on behalf of the active and retired football players of the National Football
League (hereinafter “NFL”) who have entered into a Group Licensing Assignment,
either in the form attached hereto as Attachment “A” or through the assignment
contained in Paragraph 4(b) of the NFL Player Contract, and that in such
capacity NFLPA has the right to grant rights and licenses described herein.
Licensee acknowledges that NFLPA also on occasion secures authorization for
inclusion in NFLPA licensing programs from players, including but not limited to
retired players, who have not entered into such Group Licensing Assignment, but
who, nevertheless, authorize NFLPA to represent such players for designated
NFLPA licensed programs.
     (B) NFLPA makes no representation that it has the authority to grant, nor
does it grant herein, the right to utilize any symbols, insignias, logos, or
other identifying names or marks of the NFL and/or any of its member clubs.
Accordingly, it is understood by the parties hereto that if likenesses of
players are to be used by Licensee in conjunction with any symbols, insignia, or
logos of the NFL or any of its member clubs, in the exercise of the License
granted hereunder, it will be the responsibility of the Licensee to obtain such
permission as may be necessary for the use of such material from the NFL or the
club(s) in question. Licensor retains all rights not expressly and exclusively
granted to Licensee hereunder.
2. GRANT OF LICENSE.
     (A) Upon the terms and conditions hereinafter set forth, NFLPA hereby
grants to Licensee and Licensee hereby accepts [INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.]
     (B) The rights, licenses, and privileges granted by NFLPA hereunder shall
not constitute or be used by Licensee as a testimonial or an endorsement of any
product, service, or event by all or any of the players, or by NFLPA or Players
Inc.
     (C) Licensee acknowledges that the Grant of License of this Section 2 is
contingent upon Licensee’s compliance with and performance under the terms and
conditions of the Service Agreement between Licensee and Players Inc, effective
March 1, 2004 (hereinafter “Service Agreement”). As provided in Section 14(C),
NFLPA may terminate this Agreement if Licensee shall violate any of its material
obligations under the terms of the Service Agreement.

 



--------------------------------------------------------------------------------



 



3. RETAIL LICENSE ONLY.
          The Grant of License set forth in Section 2 of this Agreement applies
[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.]
4. TERRITORY AND DISTRIBUTION.
     Licensee shall have the right to utilize the rights granted hereunder for
distribution of the licensed product(s) in the following territory: Worldwide.
5. TERM.
     (A) The term of this Agreement shall extend from [INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT] (hereinafter referred to as the Original
License Period) unless terminated in accordance with the provisions hereof.
Licensee may renew this Agreement for a Second License Period from [INFORMATION
SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT], provided Licensee has
materially fulfilled its obligations hereunder in the Original License Period.
Notice of desire to renew shall be given by Licensee no later than [INFORMATION
SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT] in the Original License
Period. Licensee may renew this Agreement also for a Third License Period from
[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT], provided
Licensee has faithfully fulfilled its obligations hereunder in the Second
License Period. Notice of desire to renew shall be given by Licensee no later
than [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT] of the
Second License Period.
     (B) Licensee acknowledges and agrees that Licensee has and shall have no
right to extend or renew this Agreement beyond the term and renewal options, if
any, stated herein. No conduct by either Licensor or Licensee (including without
limitation, any approvals granted pursuant to the Service Agreement) shall
create, imply, or infer a new license agreement or an extension of the stated
term and renewal options, if any, of this Agreement, unless same is specifically
set forth in a written agreement signed by both Licensor and Licensee.
Licensee’s agreement that this Agreement is subject to the term and renewal
options, if any, stated herein, in all events whatsoever, is a material
inducement for Licensor to enter into this Agreement.
6. ROYALTY PAYMENT.
     (A) Licensee agrees to pay NFLPA a guaranteed royalty of $[INFORMATION
SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT] for its use of the rights
licensed hereunder for the Original License Period, a guaranteed royalty of
$[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT] for the
Second License Period, if applicable, and a guaranteed royalty of $[INFORMATION
SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT] for the Third License
Period, if applicable. The guaranteed royalty shall be paid as follows:

-2-



--------------------------------------------------------------------------------



 



  (i)   For the Original License Period, $[INFORMATION SUBJECT TO AN APPLICATION
FOR CONFIDENTIAL TREATMENT.]     (ii)   For the Second License Period, if
applicable, $[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.]
    (iii)   For the Third License Period, if applicable, $[INFORMATION SUBJECT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.]

     (B) Such guaranteed royalty payments shall be made by Licensee as specified
hereinabove whether or not Licensee uses the rights licensed hereunder, and no
part of such guaranteed payments shall be repayable to Licensee.
     (C) Licensee shall also pay to NFLPA an amount equal to [INFORMATION
SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT]%) of the gross sales of
the licensed product(s) covered by this Agreement, less the guaranteed payments
specified above for the applicable License Period. Royalties shall be calculated
on a quarterly basis and shall be due as of the last day of each May, August,
November, and February of this Agreement and must be paid no later than fifteen
(15) days following such due dates. Gross sales shall be calculated based on the
actual price(s) charged by Licensee to the retailer or consumer directly or to
the wholesaler in an arm’s length transaction. Licensee shall transact no sale,
the effect of which is to reduce the royalty paid by Licensee to NFLPA;
provided, however, that Licensee shall be permitted to provide arm’s length
discounts, allowances, and returns that are normal and customary. Gross sales
shall exclude only [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT] in any annual period of March 1 to February 28 contained herein, and
(b) such exclusion shall be available to Licensee only if Licensee has
theretofore fully complied in a timely manner with its obligation hereunder to
pay all royalties, including guarantees.
7. PAYMENT, INTEREST AND NOTICES.
     All transactions under this Agreement including, without limitation, all
payment of royalties and all notices, reports, statements, approvals, and other
communications, shall be with or made payable in the name of NATIONAL FOOTBALL
LEAGUE PLAYERS ASSOCIATION, 2021 L Street NW, Suite 500, Washington, DC 20036,
or its assignee, where applicable. All correspondence, notices, approvals, and
other communications to Licensee shall be with The Topps Company, Inc. with
offices at One Whitehall Street, New York, NY 10004-2109. With regard to all
guaranteed royalty and actual royalty payments only, such payments shall be made
by wire transfer in accordance with Attachment “B” hereto. The payment made
hereunder (or the cashing of any check made hereunder) shall not preclude NFLPA
or Players Inc from questioning the correctness thereof at any time and, in the
event any inconsistencies or mistakes are discovered in correction therewith,
they shall immediately be rectified and the appropriate payment made by
Licensee. In addition to all other rights contained in this Agreement, NFLPA
shall be entitled to collect and Licensee shall pay daily interest at the rate
of [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL

-3-



--------------------------------------------------------------------------------



 



TREATMENT]%) monthly, or the maximum interest permitted by law if less, on all
payments not timely made to NFLPA by Licensee.
8. INDEMNIFICATION.
     (A) Licensee agrees that it will not during the term of this Agreement, or
thereafter, challenge the rights of Players Inc or NFLPA in and to the
trademarks or names owned by or licensed to Players Inc or NFLPA or any of the
rights licensed as specified in Section 2 of the License Agreement, or in any
way challenge the validity of the Service Agreement or this Agreement.
     (B) Licensee further agrees to assist NFLPA and Players Inc to the extent
necessary in the procurement of any protection or to protect any of the rights
conveyed hereunder, and NFLPA, if it so desires, may commence or prosecute at
its own expense any claims or suits in its own name or in the name of Licensee
or join Licensee as a party thereto. Licensee shall notify Players Inc in
writing of any infringement by others of the rights covered by this Agreement
that may come to Licensee’s attention, and Players Inc shall have the sole right
to determine whether or not any action shall be taken on account of any such
infringement. Licensee shall not institute any suit or take any action on
account of any such infringement without first obtaining the written consent of
Players Inc to do so and Players Inc shall reasonably consider any such request.
     (C) For its own acts, Licensee hereby indemnifies NFLPA and undertakes to
defend NFLPA from and against any and all claims, suits, losses, damages, and
expenses (including reasonable attorneys’ fees and expenses) arising out of the
manufacture, marketing, sale, distribution, or use of the licensed product(s)
that are the subject of this Agreement, or any material breach by Licensee of
any portion of this Agreement. Licensee agrees to obtain, at its own expense,
general liability insurance providing adequate protection for Licensee and NFLPA
against any such claims or suits in amounts not less than [INFORMATION SUBJECT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT]. Within thirty (30) days from the
date hereof, Licensee shall submit to NFLPA a fully paid policy or certificate
of insurance naming NFLPA as an insured party, requiring that insurer will not
terminate or materially modify such agreement without written notice to NFLPA at
least twenty (20) days in advance thereof.
     (D) NFLPA hereby indemnifies Licensee and undertakes to defend Licensee
against, and hold Licensee harmless from, any liabilities, losses, damages, and
expenses (including reasonable attorneys’ fees and expenses) resulting from
claims made or suits brought against Licensee based upon the use by Licensee of
the rights licensed in Section 2 strictly as authorized in this Agreement, or
any material breach by Licensor of any portion of this Agreement.
     (E) The indemnification obligations set forth in this Paragraph 8 shall
survive the expiration and/or termination of this Agreement.
9. APPROVALS.
     The list of players for whom NFLPA has group licensing authorization (the
“Player Agreement Report”) is available to Company via the Internet at
www.nflplayers.com/licensee with Company’s “user name” and “password.” The
Player

-4-



--------------------------------------------------------------------------------



 



Agreement Report shall be established and may be modified by Players Inc, as
specified in the Service Agreement.
10. TRADING CARDS.
     (A) Licensee may choose to use player names and/or likenesses to promote
licensed product(s) on or in any material pertaining to packaging, hangtags,
wrapping material, print ads, flyers, point-of-purchase displays, press
releases, catalogues, trade show booths and exhibits, or any other written
material or medium, including, but not limited to, electronic or interactive
use; provided, however, that such use shall require the prior written approval
of Players Inc, as set forth in the Service Agreement. The players included in
any such use, if approved, shall be selected from the Player Agreement Report
referred to in the Service Agreement.
     (B) Licensee may choose to use player names and/or likenesses (including,
without limitation, action footage) in radio or television commercials to
promote licensed product(s); provided, however, that such use shall require the
prior written approval of Players Inc, as set forth in the Service Agreement.
The players included in such commercials, if approved, shall be selected from
the Player Agreement Report referred to in the Service Agreement. The content of
all scripts and story boards for proposed radio and television commercials in
connection with the promotion of the licensed product(s) shall require the prior
written approval of Players Inc before any commercials shall be made or shall be
contracted for by Licensee.
     (C) Notwithstanding anything to the contrary, Licensee shall be permitted
to show on counter card boxes, without additional separate payment to NFLPA or
players: (1) six or more examples of the football trading cards licensed herein,
and/or (2) a list of six or more players’ names whose images or likenesses are
used on the football trading cards licensed herein; provided, however, that such
cards are shown with equal prominence, and provided further, however, that
Players Inc shall retain all rights to prior written approval contained herein
and as set forth in the Service Agreement.
11. NON-INTERFERENCE.
     Licensee agrees and acknowledges that it shall not secure or seek to
secure, directly from any player who is under contract to an NFL club, is
seeking to become under contract to an NFL club, or at any time was under
contract to an NFL club, or from such player’s agent, permission or
authorization for the use of such player’s name, facsimile signature, image,
likeness, photograph, or biography in conjunction with the licensed product(s)
herein.
12. GOODWILL.
     (A) Licensee recognizes the great value of the goodwill associated with the
rights licensed in Section 2 of this Agreement and acknowledges that such
goodwill belongs exclusively to NFLPA and that said trademarks, names, and
rights licensed in Section 2 of this Agreement have acquired secondary meaning
in the mind of the public.
     (B) Licensee agrees that all elements of the licensed product(s) (including
all material of any nature utilizing in any way the rights licensed hereunder,
including but not by way of limitation all packages, cartons, point of sale
material, newspaper and magazine advertisements)

-5-



--------------------------------------------------------------------------------



 



shall be of high standard and of such style, appearance, and quality as to be
adequate and suited to the best advantage and to the protection and enhancements
of such rights; that the marketing of the licensed product(s) will be conducted
in accordance with all applicable federal, state, and local laws and any other
applicable governmental or quasi-governmental laws or regulations of the United
States, Canada, or any other country; and that the licensed product(s) and their
exploitation shall be of high standard and to the best advantage and that the
same in no manner reflect adversely upon the good name of NFLPA or Players Inc.
13. SPECIFIC UNDERTAKINGS OF LICENSEE.
     (A) Licensee agrees that every use of the rights licensed hereunder by
Licensee shall inure to the benefit of the NFLPA and that Licensee shall not at
any time acquire any title or interest in such rights by virtue of any use
Licensee may make of such rights hereunder.
     (B) All rights relating to the rights licensed hereunder are specifically
reserved by NFLPA except for the License herein granted to Licensee to use the
rights as specifically and expressly provided in this Agreement.
     (C) Upon expiration or termination of this Agreement, all rights granted
hereunder shall immediately revert to NFLPA, and Licensee will refrain from
further use of such rights or any further reference thereto, direct or indirect,
except as provided in Section 15(E) below. Licensee acknowledges that its
failure to cease the use of such rights at the termination or expiration of this
Agreement will result in immediate and irreparable damage to Licensor,
individual National Football League player(s), and/or the rights of any
subsequent licensee(s).
14. TERMINATION BY NFLPA.
     (A) In the event Licensee does not commence in good faith to cause the
manufacture, distribution, and sale of the licensed product(s) in substantial
quantities on or before September 1, 2004, NFLPA shall have, in addition to all
other remedies available to it, the option to terminate the License granted
hereunder upon written notice of such termination to Licensee.
     (B) In the event Licensee files a petition in bankruptcy or is adjudicated
as bankrupt, or if a petition in bankruptcy is filed against Licensee or makes
an assignment for the benefit of its creditors or an arrangement pursuant to any
bankruptcy laws, or if Licensee discontinues its business, or if a receiver is
appointed for it or its business, all rights granted hereunder shall terminate
automatically and without notice upon the occurrence of any such event. In the
event of such termination, neither Licensee nor its receivers, representatives,
trustees, agents, administrators, successors, and/or assigns shall have any
right to sell, exploit, or in any way deal with the rights granted hereunder or
with any licensed product(s), or any carton, container, packaging or wrapping
material, advertising, promotional or display material pertaining to any
licensed product(s).
     (C) If Licensee shall violate any of its other material obligations under
the terms of either this Agreement or the Service Agreement, NFLPA shall have
the right to terminate this Agreement upon thirty (30) days’ notice in writing,
and such notice of termination shall become effective unless Licensee completely
remedies the violation within the thirty (30) day period and provides reasonable
proof to NFLPA or Players Inc, as applicable, that such violation has been

-6-



--------------------------------------------------------------------------------



 



remedied. The obligations of Licensee hereunder shall include, without
limitation, any payment owed and unpaid by the Licensee to NFLPA in accordance
with any previous license agreement between NFLPA and Licensee (or its
predecessor) under which the parties operated, without regard to whether such
license agreement was formally executed by an authorized signatory for each
party. If this Agreement is terminated under this Section, all royalties
theretofore accrued shall become due and payable immediately to NFLPA and NFLPA
shall not be obligated to reimburse Licensee for any royalties paid by Licensee
to NFLPA.
     (D) Failure to resort to any remedies referred to herein shall not be
construed as a waiver of any other rights or remedies to which NFLPA is entitled
under this Agreement or otherwise.
     (E) Upon termination of this Agreement, Licensee shall have one
hundred-twenty (120) days to dispose of and liquidate all inventory. This
inventory shall not be available to consumers after this one hundred-twenty
(120) day period expires. Such disposition shall conform to this Agreement in
all respects. Players Inc shall have, at its election, the right to conduct a
physical inventory at the time of termination.
15. PARTNERSHIP.
     Nothing herein contained shall be construed to place NFLPA and Licensee in
the relationship of partners or joint venturers, and Licensee shall have no
power to obligate or bind NFLPA in any manner whatsoever.
16. WAIVER AND/OR MODIFICATION.
          None of the terms of this Agreement shall be waived or modified except
by an express agreement in writing signed by both parties. With the exception of
the Service Agreement, there are no representations, promises, warranties,
covenants, or undertakings other than those expressly contained in this
Agreement, which represents the entire understanding of the parties. No written
waiver shall excuse the performance of an act other than those specified herein.
The failure of either party hereto to enforce, or delay by either party in
enforcing, any of its rights under this Agreement shall not be deemed a
continuing waiver or modification thereof and either party may commence, within
the time provided by applicable law, appropriate legal proceedings to enforce
any or all of such rights.
17. NON-ASSIGNABILITY.
          This Agreement and all rights and duties hereunder are personal to
Licensee and shall not, without written consent of NFLPA, be assigned,
mortgaged, sublicensed, or otherwise encumbered by Licensee or by operation of
law to any other person or entity. Upon any such attempted unapproved
assignment, mortgage, license, sublicense, or other encumbrance this Agreement
shall terminate and all rights granted to Licensee hereunder shall immediately
revert to NFLPA. In addition, NFLPA may terminate this Agreement, at its sole
discretion, in the event that Licensee is merged, consolidated, transfers all or
substantially all of its assets, or implements or suffers any material change in
executive management or control, or upon any transfer of more than fifty percent
(50%) of its voting control. If, in its sole discretion, NFLPA shall exercise
such termination, all rights granted to Licensee hereunder shall immediately
revert to NFLPA.

-7-



--------------------------------------------------------------------------------



 



18. NON-DISCLOSURE.
          NFLPA agrees that all information, material, documentation, data and
reproductions relating to Licensee’s business (including, without limitation,
the style and/or appearance of Licensee’s trading cards), trademarks or the
licensed products (the “Confidential Information”) shall be held in strict
confidence by NFLPA. The nature and contents of the Confidential Information
shall not be disclosed to any employee, person, firm or entity other than
Players Inc (and other than on a “need-to-know” basis), or used without the
prior written permission of Licensee. It is agreed that Confidential Information
shall not include any information or data which (a) is already known to NFLPA
and/or Players Inc, independent of Licensee providing the Confidential
Information; (b) is or becomes publicly known through no wrongful act of NFLPA
and/or Players Inc; or (c) is independently developed by NFLPA and/or Players
Inc without reference to any Confidential Information provided by Licensee.
19. CONSTRUCTION.
          This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York of the United States of America, except that
State’s conflict-of-laws provisions to the extent they are inconsistent with the
terms of this Section 19. The parties consent to the jurisdiction of the State
of New York and designate the courts of the State of New York as the venue for
any dispute arising out of, under, or relating to this Agreement.
[signature page to follow]

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have signed this Agreement as
of the day and date written first above.
The Foregoing is Acknowledged:

NATIONAL FOOTBALL LEAGUE PLAYERS ASSOCIATION       THE TOPPS COMPANY, INC.    
 
                   
By:
  /s/ Douglas F. Allen       By:   /s/ Scott Silverstein    
 
                   
 
                   
Title:
  President       Title:   President    
 
                   
 
                   
Date:
  12/3/04       Date:   12/15/04    
 
                   

-9-



--------------------------------------------------------------------------------



 



ATTACHMENT A
TEAM:                                         
NFL PLAYERS ASSOCIATION
GROUP LICENSING ASSIGNMENT
          The undersigned player, a member of the National Football League
Players Association (“NFLPA”), hereby assigns to the NFLPA and its licensing
affiliates, if any, the exclusive right to use and to grant to persons, firms or
corporations (collectively “licensees”) the right to use his name, signature
facsimile, voice, picture, photograph, likeness and/or biographical information
(collectively “image”) in group licensing programs. Group licensing programs are
defined as those licensing programs in which a licensee utilizes a total of six
(6) or more NFL player images in conjunction with or on products that are sold
at retail or used as promotional or premium items. The undersigned player
retains the right to grant permission to a licensee to utilize his image if that
licensee is not concurrently utilizing the images of five (5) or more other NFL
players in conjunction with or on products that are sold at retail or are used
as promotional or premium items. If the undersigned player’s inclusion in a
particular NFLPA program is precluded by an individual exclusive endorsement
agreement, and the undersigned player provides the NFLPA with timely notice of
that preclusion, the NFLPA agrees to exclude the undersigned player from that
particular program.
          In consideration for this assignment of right, the NFLPA agrees to use
the revenues it receives from group licensing programs to support the objectives
as set forth in the By-laws of the NFLPA. The NFLPA further agrees to use its
best efforts to promote the use of NFL player image in group licensing programs,
to provide group licensing opportunities to all NFL players and to ensure that
no entity engages in a group licensing program without first obtaining a license
from the NFLPA. The NFLPA makes no representations regarding group licensing
other than those expressed herein. This agreement shall be construed under New
York law.
          This assignment shall expire on December 31, 2007 and may not be
revoked or terminated by the undersigned player until such date.

                 
 
               
Dated:
               
 
               
 
          Player’s Signature    
 
                Agreed to by the NFLPA:            
 
               
 
          Player’s Name (PLEASE PRINT)    
 
                             
Name
               
 
                         
Title
             

-10-



--------------------------------------------------------------------------------



 



ATTACHMENT B
Wire Transfer Instructions
Please wire only guaranteed royalty payments and actual royalty payments to the
following:
SUNTRUST BANK
1445 NEW YORK AVE., N.W.
WASHINGTON, D.C. 20005
Account Name: National Football League Players Association and
                             National Football League Players Inc
ABA/ Routing #: 061000104
Account #: 0000707221706
Tax id # 52-1169809

-11-